Exhibit 10.1

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b 2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

FIRST AMENDED AND RESTATED SOFTWARE DISTRIBUTION LICENSE AGREEMENT

 

THIS FIRST AMENDED AND RESTATED SOFTWARE DISTRIBUTION LICENSE AGREEMENT (this
“Agreement”) is made as of the 1st day of January, 2005 (the “Effective Date”),
by and between Microsoft Corporation with its principal place of business at One
Microsoft Way, Redmond, Washington 98052 (“PlaceWare”) and EZENIA! INC. a
Delaware corporation, with its principal place of business at 154 Middlesex
Turnpike, Burlington, MA 01803 (“Company”).

 

BACKGROUND

 

A.                                    PlaceWare (then acting as PlaceWare, Inc.)
and Company entered into a Software Distribution License Agreement on March 26,
2003 (“Prior Agreement”) and such Prior Agreement (as extended) will expire on
December 31, 2004.  PlaceWare and Company now wish to amend, restate and extend
the term of the Prior Agreement, as set forth in this Agreement.

 

B.                                    PlaceWare has developed proprietary
software that enables web conferencing products to function;

 

C.                                    Company desires to integrate PlaceWare’s
proprietary software with Company’s proprietary software in order to create
Company’s LaunchPad and InfoWorkSpace products;

 

D.                                    PlaceWare desires to permit Company to
integrate PlaceWare’s proprietary software into LaunchPad and InfoWorkSpace and
to market and distribute such materials as so integrated to End Users (defined
below) and to permit internal use by Company’s employees.

 

E.                                     Company recognizes the proprietary
software licensed by Placeware under this agreement in Placeware’s sole
discretion may not be made available for integration with Company’s products
following termination of this agreement.  Company agrees to use commercially
reasonable efforts to integrate successor software offering made available for
licensing by Placeware into Company’s then shipping products.

 

NOW, THEREFORE, the parties agree as follows:

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

1.                                      DEFINITIONS.  As used in this Agreement:

 

1.1                               “Commercial” means, with respect to
distribution of the Licensed Software, the market segment of End Users who are
not considered to be in the Government User market segments.

 

1.2                               “Client Site Audio” means PlaceWare’s
proprietary software which enables audio conference calls [***].

 

1.3                               “Conference Center” means PlaceWare’s
proprietary software which enables web conferencing and real time collaboration
via the web among End Users.

 

1.4                               “Quarter” means a calendar quarter.

 

1.5                               “Distributor” means a third party appointed by
Company in accordance with the terms of this Agreement and pursuant to a
Distributor Agreement to distribute (directly or through one or more tiers of
subdistributors) the Licensed Software, solely as integrated into InfoWorkSpace
and LaunchPad, to End Users.

 

1.6                               “Distributor Agreement” means a written
agreement between Company and a Distributor (or between a Distributor and its
subdistributor) covering the distribution of the Licensed Software, solely as
integrated into InfoWorkSpace and LaunchPad, to End Users,

 

1.7                               “End User” means (i) a Government User; or
(ii) a Commercial person, company, or other legal entity; in each case licensed
to use the Licensed Software pursuant to an End User License Agreement as
contemplated under this Agreement, solely as integrated into InfoWorkSpace and
LaunchPad, for its own internal purposes and not for distribution to, or use on
behalf of, others.

 

1.8                               “End User License Agreement or EULA” means the
license agreement for InfoWorkSpace or LaunchPad, between Company and each End
User.

 

1.9                               “Executable Code” means the fully compiled
version of a software program that can be executed by a computer and used by an
end user without further compilation.

 

1.10                        “Government User” means, with respect to
distribution of the Licensed Software, the market segment of any unit, agency,
department, political subdivision, authority or instrumentality of a local,
state or federal government in the U.S. or a foreign country or territory.  This
definition applies to contractors conducting work for the internal use of the
foregoing entities.

 

1.11                        “Fully Qualified Domain Name” means, the full name
of a system, consisting of its local hostname and its domain name, including a
top-level domain, which is sufficient to determine a unique Internet address for
any host on the Internet.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

--------------------------------------------------------------------------------


 

1.12                        “InfoWorkSpace” means Company’s proprietary software
known as “InfoWorkSpace,” into which the Licensed Software is integrated,
[***]that provides real time collaboration during on line meetings[***]and such
other functionalities as InfoWorkSpace may incorporate from time to time.

 

1.13                        “Intellectual Property Rights” means any and all now
known or hereafter existing (a) rights associated with works of authorship
throughout the world, including exclusive exploitation rights, copyrights, moral
rights, and mask works; (b) trademark and trade name rights; (c) trade secret
rights; (d) patents, designs, algorithms, and other industrial property rights;
(e) other intellectual property and proprietary rights of every kind and nature
throughout the universe, whether arising by operation of law, by contract or
license, or otherwise; and (f) all registrations, applications, renewals,
extensions, combinations, divisions, or reissues of the foregoing.

 

1.14                        “LaunchPad” means Company’s proprietary software
product known as “LaunchPad”, into which the Licensed Software is
integrated,which has instant messaging capabilities, the ability to determine
when a user is online or offline, one-on-one and one to many audio and video and
chat functionality, the ability to keep a “buddy list” for each user, a white
board for exchange of graphics, and the ability to store user data [***]

 

1.15                        “License Key” means an encrypted character string
that is provided by PlaceWare to Company to initialize or otherwise enable use
of the Licensed Software.

 

1.16                        “Licensed Software” means the Executable Code
version of PlaceWare’s proprietary software program or programs described in
Exhibit A.

 

1.17                        “PlaceServer” means PlaceWare’s proprietary
application server software, as described in Exhibit A, that provides an
environment for the deployment of highly interactive multi-user and real time
collaborative applications.

 

1.18                        “PlaceWare Marks” means the trademarks, service
marks and trade names of PlaceWare listed in Exhibit B (as such list may be
updated from time to time by PlaceWare upon notice to Company).

 

1.19                        “Source Code” means the human-readable version of a
software program that can be compiled into Executable Code.

 

1.20                        “Term” means the period defined in Section 12.1.

 

1.21                        “User Documentation” means any user documentation
furnished to Company by PlaceWare for distribution along with the Licensed
Software to End Users.

 

1.22                        “Web Conferencing Competitors” means those entities
that provide web-conferencing software and services that are competitive with
those provided by PlaceWare,

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

--------------------------------------------------------------------------------


 

which are set forth in Exhibit H, which may be amended from time to time in
writing upon mutual agreement by the parties.

 

2.                                      Licenses.

 

2.1                               Licensed Software and User Documentation.
 Subject to the terms and conditions of this Agreement, including the pricing
terms set forth in Exhibit E, as modified from time to time pursuant hereto,
PlaceWare grants to Company, during the Term, a non-exclusive, non-transferable,
revocable (in accordance with Section 12.3), royalty-bearing, worldwide license
under all of PlaceWare’s Intellectual Property Rights to:

 

(a)                                  integrate the Licensed Software into
LaunchPad and/or InfoWorkSpace, including making such reproductions of and
modifications to the Licensed Software as reasonably necessary to effect such
integration; and

 

(b)                                  reproduce the Licensed Software, for
purposes of supporting, and integrating the Licensed Software into LaunchPad and
InfoWorkSpace as permitted under this Section 2;  and

 

(c)                                  distribute (subject to Section 2.2(b)),
directly or through single or multiple tiers of Distributors, the Licensed
Software (including copies made pursuant to Section 2.1(b) above), solely as
integrated into LaunchPad and/or InfoWorkSpace, to End Users pursuant to an End
User License Agreement, and to permit and license such End Users to execute and
use the Licensed Software as so integrated; and

 

(d)                                  reproduce and modify the User Documentation
in order to incorporate the User Documentation (or portions thereof) into
Company’s user documentation for LaunchPad or InfoWorkSpace, and distribute the
User Documentation (or portions thereof) as so incorporated to End Users; and

 

(e)                                  execute, perform and display the Licensed
Software, solely as integrated into InfoWorkSpace and/or LaunchPad, solely for
the purposes of conducting demonstrations for potential End Users, provided that
Company may use no more than twenty five (25) copies of the Licensed Software
(whether integrated into InfoWorkSpace or LaunchPad) for demonstration purposes,
of which twenty-four (24) copies may support no more than ten (10) concurrent
users and one copy may support up to one hundred (100) concurrent users; and

 

(f)                                    reproduce, execute, perform and display
the Licensed Software to support End Users as set forth in Section 5; and

 

(g)                                 execute, perform and display the Licensed
Software, solely as integrated into InfoWorkSpace and/or LaunchPad, for
Company’s internal business and development purposes, provided that, all users
are employees or contractors of Company and no more than an aggregate of five
hundred (500) concurrent users may use LaunchPad and InfoWorkSpace combined
(e.g., Company may have three hundred (300) concurrent users using LaunchPad and

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

--------------------------------------------------------------------------------


 

two hundred (200) concurrent users using InfoWorkSpace, or 499 concurrent users
using LaunchPad and 1 user using InfoWorkSpace).

 

2.2                               License Restrictions.

 

(a)                                  General.  Company acknowledges that the
Licensed Software and its structure, organization, and Source Code constitute
valuable trade secrets of PlaceWare and its suppliers.  Accordingly, except as
expressly allowed under Section 2.1 (if at all), Company agrees not to
(a) modify, adapt, alter, translate, or create derivative works from the
Licensed Software; (b) integrate the Licensed Software into other software;
(c) distribute, sublicense, lease, rent, loan, or otherwise transfer the
Licensed Software to any third party; (d) make the Licensed Software available
to any third party as part of any time-sharing, ASP, service bureau or similar
arrangement (notwithstanding this restriction Company may use the PlaceServer
component of the Licensed Software as part of such an arrangement); or
(e) reverse engineer, decompile, disassemble, or otherwise attempt to derive the
Source Code for the Licensed Software.  Company must reproduce, and must not
remove, alter, or obscure in any way all proprietary rights notices (including
copyright notices) of PlaceWare or its suppliers on or within the Licensed
Software and the User Documentation (or portions thereof) and on all copies
thereof.

 

(b)                                  Distribution.  Company acknowledges and
agrees that as long as the Licensed Software is integrated into InfoWorksSpace
an/or LaunchPad:  (i) during the Term Company is authorized to provide the
Licensed Software in Executable Code as incorporated into InfoWorkSpace and
LaunchPad to End Users pursuant to End User License Agreements, as set forth in
Section 2.5; and (ii) in no event will Company provide, after the Effective
Date,  perpetual or irrevocable licenses to use InfoWorkSpace and/or LaunchPad
to any End Users, provided that any perpetual or irrevocable licenses granted to
End Users to use InfoWorkSpace and/or LaunchPad prior to the Effective Date, in
accordance with the terms of the Prior Agreement, shall survive as provided
therein.

 

If Company breaches any of its obligations under this Section 2.2(b), PlaceWare
may terminate this Agreement pursuant to Section 12.2(a).

 

(c)                                  Company may not use the Licensed Software
to provide[***] to its customers, distributors, resellers or any other third
party, notwithstanding any provisions to the contrary in this Agreement or in
the Developer’s Kit License Agreement between the parties dated March 26, 2001.

 

2.3                               Trademarks.  Subject to the terms and
conditions of this Agreement, PlaceWare grants to Company a non-exclusive,
non-transferable), revocable, royalty-free license (without the right to grant
sublicenses) to use the PlaceWare Marks solely as incorporated into software
components provided to Company by PlaceWare and solely in connection with
distributing

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

--------------------------------------------------------------------------------


 

LaunchPad and InfoWorkSpace.  Company will obtain prior written approval from
PlaceWare, not to be unreasonably withheld or delayed, each time it incorporates
any PlaceWare Marks into a version or release of LaunchPad or InfoWorkSpace
(e.g., an approval from PlaceWare of the use of the PlaceWare Marks in LaunchPad
version 2.1 will apply to all copies of LaunchPad version 2.1, but will not
apply to LaunchPad version 2.2).  PlaceWare grants no rights in the PlaceWare
Marks hereunder other than those expressly granted in this Section 2.3.  Company
acknowledges PlaceWare’s exclusive ownership of the PlaceWare Marks.  Company
agrees not to take any action inconsistent with such ownership and to cooperate,
at PlaceWare’s reasonable request and at PlaceWare’s expense, in any action
(including the conduct of legal proceedings) which PlaceWare deems necessary or
desirable to establish or preserve PlaceWare’s exclusive rights in and to the
PlaceWare Marks.  Company will not adopt, use, or attempt to register any
trademarks or trade names that are confusingly similar to the PlaceWare Marks or
in such a way as to create combination marks with the PlaceWare Marks.  Company
will provide PlaceWare with samples of all products and materials that contain
the PlaceWare Marks prior to their public use, distribution, or display for
PlaceWare’s quality assurance purposes and will obtain PlaceWare’s written
approval before such use, distribution, or display, which approval will not be
unreasonably withheld or delayed, and in all cases, a decision will be
communicated to Company within thirty (30) days after Company’s request.  At
PlaceWare’s request and option, Company will either discontinue or make
commercially reasonable efforts to modify any permitted use of the PlaceWare
Marks.

 

2.4                               Ownership of Licensed Software.  The Licensed
Software and User Documentation, and all worldwide Intellectual Property Rights
therein, are the exclusive property of PlaceWare and its suppliers. All rights
in and to the Licensed Software not expressly granted to Company in this
Agreement are reserved by PlaceWare and its suppliers.  Nothing in this
Agreement will be deemed to grant, by implication, estoppel, or otherwise, a
license under any of PlaceWare’s existing or future patents; PlaceWare agrees
that it will not assert any of its rights under such patents against Company or
its Distributors based upon the use, integration, distribution, and sublicensing
by Company or its Distributors of the Licensed Software as permitted by this
Agreement or against End Users based upon their use of the Licensed Software
pursuant to and in compliance with an End User License Agreement.

 

2.5                               End User License Agreements.

 

(a)                                  Any use of the Licensed Software by End
Users must be subject to a binding End User License Agreement which is
consistent with and no less protective of PlaceWare’s Intellectual Property
Rights than the terms of this Agreement and either: (a) for any EULA first
effective prior to the Effective Date of this Agreement, also incorporates the
minimum end user terms set forth in Exhibit D of the Prior Agreement ; or 
(b) for any EULA first effective after the Effective Date of this Agreement,
also incorporates the minimum end user terms set forth in Exhibit D hereto.  An
End User License Agreement may be in the form of a “shrink-wrap” or electronic
“click-through” agreement only if the End User is required to take an
affirmative act that manifests the End User’s intent and agreement to abide by
the terms of the EULA.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

--------------------------------------------------------------------------------


 

(b)                                  Company will enforce each EULA with at
least the same degree of diligence that Company uses to enforce similar
agreements for its own products or other software products that it distributes,
but in no event shall Company deploy less than reasonable efforts.  Company will
immediately notify PlaceWare if Company becomes aware of any breach of any EUA
relating to LaunchPad, InfoWorksSpace, or the Licensed Software.  Upon the
termination of any EULA, Company will use reasonable efforts to ensure that End
User has deleted and/or returned all copies of LaunchPad, InfoWorksSpace, or the
Licensed Software and User Documentation in such End User’s possession or
control to PlaceWare.

 

(c)                                  Unless otherwise specifically agreed by
Company and PlaceWare with respect to a particular End User, in a written
agreement executed by both parties, the duration of the term of all End User
License Agreements must not exceed one (1) year and may not be automatically
renewable.

 

2.6                               Distributors.

 

(a)                                  PlaceWare grants Company, solely during the
Term, the right to appoint Distributors to distribute the Licensed Software,
solely as integrated into InfoWorkSpace and LaunchPad, to End Users or to other
Distributors; provided that each Distributor is made subject to a written,
mutually executed Distributor Agreement. Company shall be solely responsible for
ensuring that its Distributors comply with the terms of their respective
Distributor Agreements.  Each Distributor Agreement will be consistent with, and
no less protective of PlaceWare’s Intellectual Property Rights than the terms of
this Agreement, and will either: (a) for any Distributor Agreement executed
prior to the Effective Date of this Agreement, also incorporate the minimum
distributor terms set forth in Exhibit D of the Prior Agreement; or (b) for any
Distributor Agreement executed after the Effective Date of this Agreement, also
incorporate the minimum distributor terms set forth in Exhibit D.

 

Each Distributor Agreement shall provide that each copy of the Licensed Software
(as integrated into InfoWorkSpace or LaunchPad) and User Documentation
distributed to End Users is distributed pursuant to an End User License
Agreement.  Any Distributor who seeks to make use of the Licensed Software (as
integrated into InfoWorkSpace or LaunchPad) for its own internal business
purposes must do so under the terms of a EULA.  Company will provide PlaceWare
for its approval a copy of the form of Distributor Agreement prior to executing
any Distributor Agreements and will provide PlaceWare for its approval a copy of
any changes to the form of Distributor Agreement before executing any
Distributor Agreements that include such changes.

 

(b)                                  Company will enforce each Distributor
Agreement with at least the same degree of diligence that Company uses to
enforce similar agreements for its own products or other software products that
it distributes, but in no event shall Company deploy less than reasonable
efforts.  Company shall inform PlaceWare promptly of any known breach of any 
Distributor Agreement.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

--------------------------------------------------------------------------------


 

3.                                      ORDER PROCEDURE.

 

3.1                               Purchase Orders.  Company will submit purchase
orders in writing, or by facsimile transmission or any other manner which is
acceptable to PlaceWare for License Keys in accordance with PlaceWare’s order
processing procedures.  Each order will refer to this Agreement and specify
(i) the number of License Keys Company requests; (ii) the number of [***] who
will be using each copy of the Licensed Software (as integrated into
InfoWorkSpace or LaunchPad) ordered; (iii) the license fee associated with each
License Key ordered, given the number of [***] and the applicable market segment
of the End User (i.e., Government User or Commercial), provided that if the
Company is distributing the Licensed Software through a Distributor, the
applicable market segment (for purposes of determining the license fees) for
such Distributor shall be based upon the market segment of the End Users to whom
the Distributor intends to distribute the Licensed Software; (iv) the name of
the End User of the Licensed Software, if available, or if Company is
distributing the Licensed Software (as integrated into InfoWorkSpace or
LaunchPad) through a Distributor, the name of the Distributor, but subject to
any applicable privacy laws; (v) host number, port number, End User License
Agreement start date and expiration date; and (vi) ”ship to” addresses,
including e-mail addresses, for the Licensed Software. PlaceWare will ship
License Keys directly to Company.  Any terms or conditions on such orders that
add to, delete, are different from, or otherwise purport to alter, modify or
amend the terms of this Agreement shall be null and void and have no force or
effect unless explicitly agreed to in writing by both parties hereto; written
acceptance of an order or delivery of License Keys shall not be deemed to be an
acceptance of such new, additional or different terms.

 

3.2                               Pricing.

 

(a)                                  The pricing terms set forth in Exhibit E
apply to LaunchPad and InfoWorksSpace as defined herein.  If the changes to the
functionality of LaunchPad cause LaunchPad to violate the LaunchPad Limitations,
the pricing set forth in Exhibit E will no longer apply to the changed product
and PlaceWare hereby reserves the right to change the license and support
pricing applicable to the changed product.  Company will notify PlaceWare in
writing if changes to LaunchPad violate the LaunchPad Limitations before Company
releases the changed products to End Users or its Distributors.  Notwithstanding
the foregoing, if changes to the functionality of LaunchPad cause LaunchPad to
violate the LaunchPad Limitations, Company will be in breach of this Agreement
and PlaceWare reserves the right to pursue all of its available remedies at law
and in equity.

 

(b)                                  [Intentionally omitted]

 

(c)                                  Reduced OEM Pricing.  If at any time during
the Term Placeware reduces its’ generally applicable OEM published list pricing
terms for Licensed Software to non discounted amounts below the discounted
amounts set forth in Exhibit E, then Placeware shall provide notice to Company
of such pricing terms, and immediately upon the effective date of such

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

--------------------------------------------------------------------------------


 

reduced pricing terms, Exhibit E will be amended to incorporate such reduced
pricing terms on a going forward basis.

 

(d)                                  Activation.  Each copy of the Licensed
Software reproduced and distributed by Company or its Distributors will be
inoperable until activated with a License Key.  License Keys will be activated
when shipped by Company or a Distributor to each applicable End User.  Company
will be entitled to one License Key for each copy of the Licensed Software (as
integrated into LaunchPad or InfoWorksSpace) that Company distributes (directly
or indirectly) pursuant to this Agreement.  Each copy of the Licensed Software,
whether distributed by Company or any Distributor, may be distributed only with
its own distinct License Key: any single License Key may be attributed to only
one single copy of the Licensed Software and may not be duplicated or reused;
provided that in the event that an End User’s Fully Qualified Host Domain Name
changes, PlaceWare will issue a replacement License Key to Company for delivery
to such End User.

 

3.3                               Acceptance.  License Keys will be deemed
accepted upon delivery to Company and unless defective may not be returned. 
PlaceWare’s sole obligation and liability with respect to defective License Keys
is to promptly replace such defective License Keys with non-defective License
Keys.

 

3.4                               Spiked Licenses.  During the Term, Company may
order limited licenses for weekly intervals to allow additional concurrent users
to use copies of the Licensed Software (as integrated into InfoWorkSpace or
LaunchPad) that have previously been licensed to End Users.  Company may order
weekly licenses pursuant to the order procedures in Section 3.1 and the pricing
terms set forth in Exhibit E as then applicable.  Such weekly licenses must be
ordered in batches of no less than[***] and must be licensed to End Users for
weekly periods, each of no fewer than [***].  Company understands and
acknowledges that PlaceWare is making these licenses available to Company as a
special accommodation and therefore Company agrees not to aggressively market or
advertise these limited licenses to End Users.

 

3.5                               Evaluation Licenses.  Company may order
limited licenses to allow prospective customers to evaluate the Licensed
Software (as integrated into InfoWorkSpace or LaunchPad) prior to purchasing a
license (“Evaluation Licenses”), for terms of up to[***], solely for the
purposes of such customers’ internal testing and evaluation.  Such Evaluation
Licenses:  (i) may be ordered in batches of not more than[***] per prospective
customer, (ii) shall be free of charge; and (iii) shall not be counted for
purposes of calculating Actual License Fees (as defined in Section 6.1 below). 
Company shall provide the Evaluation Licenses to such prospective customers upon
terms and conditions that: (1) are no less protective of PlaceWare’s
Intellectual Property Rights than this Agreement and the Minimum End User
License Agreement Terms set forth in Exhibit D hereto; and (2) state that the
Evaluation Licenses will expire no more than [***] after such prospective
customers’ receipt of the Licensed Software (as integrated into InfoWorkSpace or
LaunchPad), unless such customers purchase a license to the Licensed

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

--------------------------------------------------------------------------------


 

Software prior to the expiration of such period.  In the event such a
prospective customer wishes to purchase a license to the Licensed Software and
become an End User as defined herein, Company shall place an order for the
Licensed Software as set forth in Section 3.1 hereof.

 

Company acknowledges that its right to order and offer Evaluation Licenses may
not persist for the duration of the Term and is subject to modification or
revocation by Placeware at any time as described in the following sentence. 
Placeware, acting in its sole discretion, may at any time (i) modify the nature
of the Evaluation Licenses Company may offer to prospective customers on  thirty
(30) days written notice; and/or (ii) revoke Company’s right to offer Evaluation
Licenses on forty five (45) days written notice..

 

4.                                      DELIVERY.  Company acknowledges that it
already has possession of master copies of the Licensed Software and the User
Documentation, and that such copies have been accepted.

 

5.                                      SUPPORT

 

5.1                               Company. [***]

 

5.2                               PlaceWare. [***]

 

6.                                      FEES AND PAYMENT.

 

6.1                               Minimum Royalty Payment.  During the Initial
Term, Company agrees to pay Placeware a cumulative minimum of [***] U.S. Dollars
($[***]) (the “First Year Minimum License Fee Payment”), payable as follows: 
During each quarter of the Initial Term, Company agrees to pay Placeware the
prices in respect of Company’s purchase of the Licensed Software (“Actual
License Fees”), as described in Section 2, on a monthly basis, as such Actual
License Fees are calculated in accordance with Section 6.2.  If, at the end of: 
(i) the first Quarter, Company’s cumulative Actual License Fees payable during
such Quarter are less than $[***], (ii)  the second Quarter, Company’s
cumulative Actual License Fees payable during the first two Quarters are less
than $[***]; and (iii) the third Quarter, Company’s cumulative Actual License
Fees payable during the first three Quarters are less than $[***], then in each
case, Company will, [***].  If at the end of the first year of the Term, the
cumulative Actual License Fees payable during such year are less than the

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

--------------------------------------------------------------------------------


 

“First Year Minimum License Fee Payment”, [***] will be activiated either
(a) when the License Keys are distributed to customers by the Company or a
Distributor or (b) at the end of the Initial Term, which ever comes first.

 

On or about December 27, 2004 Company order $[***] of licenses for its [***]
customer.  The $[***] license fee for the [***] licenses when paid shall be
credited toward Company’s first quarter commitment of $[***] referenced above.
 No renewals or extensions of the above referenced [***] licenses shall be
credited towards Company’s First Year Minimum License Fee Payment for the
Initial Term.

 

6.2                               Actual License Fee Calculation.  The Actual
License Fee is calculated on [***] basis as set forth in Exhibit E (which
differs depending on the market segment of the End User  as described in
Exhibit E, provided that if the Company is distributing the Licensed Software
through a Distributor, the applicable market segment for purposes of determining
the Actual License Fee payable in respect of Licensed Software to be resold by
Company to such Distributor shall be based upon the market segment of the End
Users to whom the Distributor intends to distribute the Licensed Software), and
Company shall permit each  End User and its applicable number of [***] the right
to use the Licensed Software as integrated into InfoWorkSpace or LaunchPad for a
period of one (1) year from the date of activation (pursuant to Section 3.2) of
the applicable License Key.

 

6.3                               Reports.  Within thirty (30) days after the
end of each Quarter, Company will provide PlaceWare with a written report
stating (a) the number of copies of the Licensed Software made and distributed
by Company (including those distributed to a Distributor) during such Quarter
(or, in the case of the first report, the portion of the Quarter), including a
statement of the number of copies of Licensed Software distributed into each
market sector (Commercial or Government User), (b) the identity of the End Users
or Distributors who received such copies (subject to applicable privacy laws);
and (c) the date of shipment of such copies.

 

6.4                               Payments.  Except as otherwise provided in
this Section 6 with regard to the Reserve, Company will pay PlaceWare all
amounts due under this Agreement within thirty (30) days after the date of the
invoice therefor.  Any amount not paid when due will accrue interest at eighteen
percent (18%) per year or the maximum rate permitted by applicable law,
whichever is less, from the due date until paid.  All payments must be made in
U.S. dollars.

 

6.5                               Irrevocable Letter of Credit.  The Company
agrees to keep in place its’ current  irrevocable, unconditional Letter of
Credit  by and between Company and[***], entered into as of May 21, 2004
(“Letter of Credit”),  in the amount of [***]tdollars (U.S. $[***]), payable to
PlaceWare.  If Company is in default of any payment obligations under this
Agreement, then

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

--------------------------------------------------------------------------------


 

PlaceWare may call on the Letter of Credit.  Company acknowledges that PlaceWare
is not required to obtain the decision of a judge or any other independent third
party that the Company is actually in default before calling on the Letter of
Credit pursuant to the prior sentence.  The Letter of Credit shall be kept in
place until the expiration of the Agreement.

 

6.6                               Taxes. Company will be responsible for and
will indemnify and hold PlaceWare harmless from payment of all taxes (other than
taxes based on PlaceWare’s income), fees, duties, and other governmental
charges, and any related penalties and interest, arising from the payment of
fees to PlaceWare under this Agreement or the delivery or license of the
Licensed Software to Company, its Distributors and End Users.  Company will make
all payments of fees to PlaceWare free and clear of, and without reduction for,
any withholding taxes; any such taxes imposed on payments of fees to PlaceWare
will be Company’s sole responsibility.

 

6.7                               Records.  At all times during the Term, and
for at least one (1) year after the termination of this Agreement, Company will
maintain at its principal place of business complete and accurate records with
respect to Company’s activities pursuant to this Agreement, including (a) a
complete list of all copies of the Licensed Software and User Documentation made
or distributed by Company and its Distributors, (b) a complete list, as compiled
by Company in the ordinary course of business, of Distributor or End User names,
addresses, electronic mail addresses and primary contacts, provided that Company
is not required to engage in any extraordinary measures to update the
information on such list; and (c) all data sufficient for verification of
amounts to be paid to PlaceWare under this Agreement.

 

6.8                               Audits.  PlaceWare will have the right, during
normal business hours and upon at least ten (10) days prior written notice, to
have a mutually acceptable, nationally recognized audit firm audit Company’s
relevant records relating to Company’s activities pursuant to this Agreement
solely to verify that Company has paid to PlaceWare the correct amounts owed
under this Agreement and otherwise complied with the terms of this Agreement. 
The audit will be conducted at PlaceWare’s expense, unless the audit reveals
that Company has underpaid the amounts owed to PlaceWare by five percent (5%) or
more in any Quarter, in which case Company will reimburse PlaceWare for all
costs and expenses incurred by PlaceWare in connection with such audit up to the
amount of the underpayment.  Company will promptly pay to PlaceWare any amounts
shown by any such audit to be owing plus interest as provided in Section 6.4. 
PlaceWare reserves the right to pursue all of its available remedies at law and
in equity. Such audits will be conducted no more than once in any period of six
(6) consecutive months.  Any confidential or proprietary information of Company
disclosed to the independent accounting firm in the course of the audit will be
subject to a confidentiality agreement reasonably acceptable to Company to be
signed by such independent accounting firm, and requiring that such firm will
not disclose to PlaceWare the substance of such confidential or proprietary
information, other than disclosure of amounts owed hereunder.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

--------------------------------------------------------------------------------


 

7.                                      COMPANY’S OTHER OBLIGATIONS.

 

7.1                               Branding.  Except as set forth in Section 2.3,
Company will not use the PlaceWare Marks to identify InfoWorkSpace or LaunchPad
or in any materials used to advertise, market, or promote InfoWorkSpace and
LaunchPad without the prior written consent of PlaceWare.

 

7.2                               Compliance with Laws.  Company will maintain
high standards of professionalism and will at all times comply with all
applicable laws and regulation and refrain from any unethical conduct or any
other conduct that tends to damage the reputation of PlaceWare or the Licensed
Software in marketing and distributing the Licensed Software.

 

7.3                               Staffing.  Company will maintain a staff of
sales and technical support personnel sufficient to meet the needs of its End
Users and potential customers.  Company will ensure that such personnel are
properly trained in the use of the Licensed Software, InfoWorkSpace and
LaunchPad.

 

7.4                               Commitment to Licensed Software. Company
agrees that during the Term, it will not market, promote, solicit orders for,
offer for sale or license, or distribute in any manner, directly or indirectly,
any web-conferencing software products of any Web Conferencing Competitors
unless PlaceWare has given its express prior written consent (which PlaceWare
may grant or withhold in its sole discretion).

 

7.5                               Insurance.  Upon PlaceWare’s written request,
Company will provide PlaceWare with a certificate or adequate proof of insurance
that evidences that Company has obtained commercial property, casualty and
liability insurance for the Term in amounts customary for businesses operating
in Company’s industry.  All such liability insurance policies will designate
PlaceWare as an additional insured.

 

8.                                      CONFIDENTIALITY.

 

8.1                               Confidential Information.  The terms of the
Non-Disclosure Agreement between Microsoft and Company dated July 23, 2003
(“NDA”) shall govern any exchange of Confidential Information (as defined in the
NDA) between the parties pursuant to this Agreement.

 

9.                                      WARRANTIES.

 

9.1                               Warranties by Both Parties.  Each party
warrants that it has full power and authority to enter into and perform this
Agreement, and the person signing this Agreement on such party’s behalf has been
duly authorized and empowered to enter into this Agreement.

 

9.2                               Disclaimer of Warranty.  THE EXPRESS
WARRANTIES IN THIS SECTION 9 ARE IN LIEU OF ALL OTHER WARRANTIES, WHETHER
EXPRESS, IMPLIED, OR STATUTORY, REGARDING THE LICENSED SOFTWARE OR THE USER
DOCUMENTATION, AND PLACEWARE HEREBY DISCLAIMS ALL OTHER WARRANTIES INCLUDING ANY
WARRANTIES OF MERCHANTABILITY,

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

--------------------------------------------------------------------------------


 

FITNESS FOR A PARTICULAR PURPOSE, TITLE, AND NON-INFRINGEMENT OF THIRD-PARTY
RIGHTS.  COMPANY ACKNOWLEDGES THAT IT HAS RELIED ON NO WARRANTIES OTHER THAN THE
EXPRESS WARRANTIES IN THIS AGREEMENT AND THAT NO WARRANTIES ARE MADE BY ANY OF
PLACEWARE’S SUPPLIERS.  TO THE EXTENT THAT PLACEWARE MAY NOT, AS A MATTER OF
APPLICABLE LAW, DISCLAIM ANY WARRANTY, THE SCOPE AND DURATION OF SUCH WARRANTY
WILL BE THE MINIMUM PERMITTED UNDER SUCH LAW.

 

9.3                               Warranties Made by Company.  Company will not
make or publish any representations, warranties, or guarantees on behalf of
PlaceWare or its suppliers concerning the Licensed Software.  Company hereby
agrees that it will be solely responsible and liable for any claims that arise
from any representations, warranties, or guarantees made by Company with respect
to InfoWorkSpace and LaunchPad.

 

10.                               INDEMNIFICATION

 

10.1                        Indemnification by Company.

 

(a) Subject to Section 10.2, Company agrees to defend, indemnify and hold
harmless PlaceWare from and against any suits, damages, liabilities, costs, and
expenses (including reasonable attorneys’ fees, except as limited in
Section 10.2) as a result of any third party (including any End User) claim
arising from or relating to:

 

(i)                                     any breach by Company of its
obligations, duties, or responsibilities under this Agreement, including,
without limitation, a breach of Section 9.3;

 

(ii)                                  any actions or omissions on the part of
Company in reproducing, marketing or distributing the Licensed Software,
InfoWorkSpace or LaunchPad, as applicable;

 

(iii)                               any claims against PlaceWare made by End
Users who receive the Licensed Software from Company; or

 

(iv)                              any breach by an End User of the applicable
End User License Agreement.

 

(b) Subject to Section 10.2, Company will defend, indemnify and hold harmless at
its own expense any action against PlaceWare brought by a third party to the
extent that the action is based upon a claim that the LaunchPad or InfoWorkSpace
infringes any copyrights or patents or other intellectual property right or
misappropriates any trade secrets recognized as such under the Uniform Trade
Secret law, and Company will pay those costs and damages finally awarded against
PlaceWare in any such action that are specifically attributable to such claim or
those costs and damages agreed to in a monetary settlement of such action. 
Notwithstanding the foregoing, Company will have no obligation under this
Section 10.1(b) or otherwise with respect to any infringement claim based upon
any unauthorized use, reproduction, or distribution of LaunchPad or
InfoWorkSpace by any End Users.  THIS SECTION 10.1(B)

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

--------------------------------------------------------------------------------


 

STATES COMPANY’S ENTIRE LIABILITY AND PLACEWARE’S SOLE AND EXCLUSIVE REMEDY FOR
THE INFRINGEMENT CLAIMS AND ACTIONS DESCRIBED HEREIN.

 

10.2                        Procedure.  Any indemnification obligation of
Company (“Indemnifying Party”) to indemnify Placeware (“Indemnified Party”),
whether set forth in this Section 10 or elsewhere in this Agreement is
predicated upon the following: (i) the Indemnifying Party is notified in writing
within thirty (30) calendar days of receipt of any statement or claim against
the Indemnified Party; provided that failure to promptly notify shall not limit
the claim for indemnification hereunder except to the extent that such failure
actually prejudices the Indemnifying Party; (iii) the Indemnifying Party may not
make any admissions to any third party regarding the claim or settle any
indemnified claim except as approved by the Indemnified Party in writing or as
required by applicable law to avoid deemed admissions; and (iv) the Indemnified
Party reasonably cooperates with the Indemnifying Party, at the Indemnifying
Party’s expense, in the defense and/or settlement of such claim.  The
Indemnifying Party will not settle any such claim without the Indemnified
Party’s prior written consent, which will not be unreasonably withheld or
delayed.  The Indemnified Party will have the right, at its own expense, to
participate in the defense and related settlement negotiations of any
indemnifiable claim with counsel of their own selection, and the Indemnifying
Party will consult with the Indemnified Party in connection with defense and
settlement.  This Section 10 states the entire liability of either party in
respect of any third-party claim. Nothing contained in this provision or
Agreement is, however, intended to require the Indemnifying Party to pay to the
Indemnified Party any amount other than (1) the costs of the Indemnified Party’s
defense, if the Indemnifying Party elects not to defend; and (2) such amounts
actually paid by the Indemnified Party to the third-party claimant, if the
Indemnifying Party fails to pay the third-party claimant directly for any
settlement approved by the parties or any finally awarded judgment in favor of
the third-party claimant.

 

11.                               LIMITATION OF LIABILITY.  EXCEPT FOR A BREACH
OF SECTIONS 2.1, 2.2, 2.3, 2.4, 2.5(A), 2.6(B), 7.4 AND 8, IN NO EVENT WILL
EITHER PARTY BE LIABLE TO THE OTHER FOR ANY CONSEQUENTIAL, INDIRECT, EXEMPLARY,
SPECIAL OR INCIDENTAL DAMAGES, INCLUDING DAMAGES FOR ANY LOST DATA OR LOST
PROFITS, ARISING FROM OR RELATING TO THIS AGREEMENT.  EXCEPT FOR A BREACH OF
SECTIONS 2.1, 2.2, 2.3, 2.4, 2.5(A), 2.6(B), 7.4  AND 8, EITHER PARTY’S TOTAL
CUMULATIVE LIABILITY IN CONNECTION WITH THIS AGREEMENT AND THE LICENSED
SOFTWARE, WHETHER IN CONTRACT OR TORT OR OTHERWISE, WILL NOT EXCEED THE AMOUNT
OF FEES PAID TO PLACEWARE BY COMPANY UNDER THIS AGREEMENT IN THE TWELVE (12)
MONTHS PRECEDING THE EVENT(S) GIVING RISE TO SUCH LIABILITY.  THE FOREGOING
LIMITATIONS AND RESTRICTIONS DO NOT APPLY  TO THE INDEMNIFICATION OBLIGATIONS AS
PROVIDED IN SECTION 10.  Company acknowledges that the fees set forth in this
Agreement reflect the allocation of risk set forth in this Agreement and that
PlaceWare would not enter into this Agreement without these limitations on its
liability.  Company agrees that PlaceWare’s suppliers will have no liability of
any kind under or as a result of this Agreement.  The foregoing limitations of
liability are independent of any exclusive remedies for breach of warranty set
forth in this Agreement.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

--------------------------------------------------------------------------------


 

12.                               TERM AND TERMINATION

 

12.1                        Term.  Unless earlier terminated pursuant to
Section 12.2 and subject to the provisions of this Section 12.1, the term of
this Agreement will begin on the Effective Date and will expire after a period
of one (1) year (“Initial Term”), provided that the parties may agree to extend
the term of the agreement for two additional one (1) year terms (each an
“Extension Term” and together with the Initial Term, the “Term”), subject to the
parties reaching agreement in writing on pricing and minimum license fee
payments for the coming year at least sixty (60) days prior to each anniversary
of the Effective Date.  If the parties fail to reach such agreement, this
Agreement will automatically expire on the first or second anniversary of the
Effective Date, as the case may be.  Neither party will be entitled to any
compensation or damages of any nature as a result of the expiration of this
Agreement or the termination of this Agreement pursuant to this Section 12.

 

12.2                        Termination.

 

(a)                                  Cause.  PlaceWare may terminate this
Agreement, effective immediately upon written notice to Company, if (a) Company
breaches any provision in Section 2.2 and does not cure the breach within
fifteen (15) days after receiving written notice thereof from PlaceWare,
(b) Company fails to pay any portion of the fees when due under this Agreement
within ten (10) days after receiving written notice from PlaceWare that payment
is past due, or (c) Company breaches any other provision of this Agreement and
does not cure the breach within thirty (30) days after receiving written notice
thereof from PlaceWare.  Company may terminate this Agreement effective
immediately upon written notice to PlaceWare, if PlaceWare breaches any other
provision of this Agreement and does not cure the breach within thirty (30) days
after receiving written notice thereof from Company.

 

(b)                                  Force Majeure.  Either party may terminate
this Agreement upon written notice, if a force majeure event (pursuant to
Section 13.10) continues for more than forty-five (45) days with respect to the
other party.

 

12.3                        Effects of Termination

 

(a)                                  Payment; Licenses; Licensed Software.  Upon
termination or expiration of this Agreement for any reason, any amounts owed to
PlaceWare under this Agreement before such termination or expiration will be
immediately due and payable, all license rights granted in this Agreement will
immediately cease to exist, and Company will cease all further use,
reproduction, and distribution of the Licensed Software and User Documentation,
except that (i) Company may keep and use one (1) copy of the Licensed Software
and User Documentation solely for use by Company to support existing End Users
through the end of the then-current support term for each End User; and
(ii) Company must destroy or return (at PlaceWare’s option) to PlaceWare all
copies of the Licensed Software and User Documentation that the Company is not
entitled to keep pursuant to this Section 12.3(a) and certify to PlaceWare in
writing signed by an officer of Company that it has fully complied with this
requirement.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

--------------------------------------------------------------------------------


 

Company will remove the Licensed Software and User Documentation from its
LaunchPad and InfoWorksSpace products prepared for subsequent distribution.

 

(b)                                  End User Agreements.  End User License
Agreements granted by Company in accordance with Section 2.5 of this Agreement
(and the licenses granted therein) will survive the expiration or termination of
this Agreement in accordance with their terms.

 

(c)                                  Survival.  Sections 1, 2.2, 2.4, 6.4
through 6.8, 8, 9.2, 9.3, 10, 11, 12.3 and 13 will survive expiration or
termination of this Agreement for any reason.

 

13.                               GENERAL.

 

13.1                        Export and Import Laws.  Company will comply with
all applicable export and import control laws and regulations in its use of the
Licensed Software and, in particular, Company will not export or re-export the
Licensed Software without all required United States and foreign government
licenses.  Company will defend, indemnify, and hold harmless PlaceWare from and
against all fines, penalties, liabilities, damages, costs, and expenses incurred
by PlaceWare as a result of any violation of such laws or regulations by Company
or any of its agents or employees.

 

13.2                        Assignment.  Company may not assign any portion of
this Agreement either by contract or by operation of law.  As used in this
Agreement, the term “assign” includes:  (a) any change of ownership of
beneficial interest in Company where greater than a twenty percent (20%)
interest is transferred (whether in a single or a series of transactions); (b) a
merger of Company with another party, whether or not Company is the surviving
entity; (c) the acquisition of more than twenty percent (20%) of any class of
Company voting stock (or any class of non-voting security convertible into
voting stock) by another party (whether in a single transaction or a series of
transactions); or (d) the sale of more than fifty percent (50%) of Company’s
assets (whether in a single transaction or series of transactions).  If Company
attempts to assign this Agreement, Placeware has the right to terminate it.

 

13.3                        Notices.  All notices, consents and approvals under
this Agreement must be delivered in writing by courier, by electronic facsimile
(fax), or by certified or registered mail, (postage prepaid and return receipt
requested) to the other party at the address set forth beneath such party’s
signature, and will be effective upon receipt or three (3) business days after
being deposited in the mail as required above, whichever occurs sooner.  Either
party may change its address by giving notice of the new address to the other
party.

 

13.4                        Governing Law and Venue.  The rights and obligations
of the parties under this agreement will not be governed by the provisions of
the 1980 United Nations Convention on Contracts for the International Sale of
Goods or the United Nations Convention on the Limitation Period in the
International Sale of Goods, as amended; rather, these rights and obligations
under this Agreement will be governed in all respects by the laws of the State
of Washington, and Company consents to exclusive jurisdiction and venue in the
federal courts sitting in King

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

--------------------------------------------------------------------------------


 

County, Washington, unless no federal subject matter jurisdiction exists, in
which case Company consents to exclusive jurisdiction and venue in the Superior
Court of King County, Washington.  Company waives all defenses of lack of
personal jurisdiction and forum non-conveniens.  Process may be served on either
party in the manner authorized by applicable law or court rule.  In any action
to enforce any right or remedy under this Agreement or to interpret any
provision of this Agreement, the prevailing party shall be entitled to recover
its reasonable attorneys’ fees, costs and other expenses.

 

13.5                        Remedies.  Except as provided in Sections 9 and 10,
the parties’ rights and remedies under this Agreement are cumulative.  Company
acknowledges that the Licensed Software contains valuable trade secrets and
proprietary information of PlaceWare.  Any actual or threatened breach of
Section 2 or 8 will constitute immediate, irreparable harm for which monetary
damages would be an inadequate remedy, and that injunctive relief is an
appropriate remedy for such breach.  If Company continues to distribute the
Licensed Software after its right to do so has terminated or expired, PlaceWare
will be entitled to immediate injunctive relief without the requirement of
posting bond, including an order directing that any copies of the Licensed
Software, or any portions thereof, that Company attempts to import into any
country or territory be seized, impounded, and destroyed by customs officials.

 

13.6                        Waivers.  All waivers must be in writing.  Any
waiver or failure to enforce any provision of this Agreement on one occasion
will not be deemed a waiver of any other provision or of such provision on any
other occasion.

 

13.7                        Severability.  If any provision of this Agreement is
unenforceable, such provision will be changed and interpreted to accomplish the
objectives of such provision to the greatest extent possible under applicable
law and the remaining provisions will continue in full force and effect. 
Without limiting the generality of the foregoing, Section 11 will remain in
effect notwithstanding the unenforceability of any provision in Section 9.2.

 

13.8                        Construction.  The headings of Sections of this
Agreement are for convenience and are not to be used in interpreting this
Agreement.  As used in this Agreement, the word “including” means, “including
but not limited to.”

 

13.9                        Counterparts.  This Agreement may be executed in
counterparts, each of which will be considered an original, but all of which
together will constitute the same instrument.

 

13.10                 Force Majeure.  Any delay in the performance of any duties
or obligations of either party (except the payment of money owed) will not be
considered a breach of this Agreement if such delay is caused by a labor
dispute, shortage of materials, fire, earthquake, flood, or any other event
beyond the control of such party, provided that such party uses reasonable
efforts, under the circumstances, to notify the other party of the circumstances
causing the delay and to resume performance as soon as possible.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

--------------------------------------------------------------------------------


 

13.11                 Independent Contractors.  Company’s relationship to
PlaceWare is that of an independent contractor, and neither party is an agent or
partner of the other.  Neither party will have, and neither party will represent
to any third party that it has, any authority to act on behalf of the other.

 

13.12                 Entire Agreement.  This Agreement, including the Exhibits
attached hereto which are incorporated herein, constitutes the entire agreement
between the parties regarding the subject hereof and supersedes all prior or
contemporaneous agreements, understandings, and communication, whether written
or oral.  This Agreement may be amended only by a written document signed by
both parties.  The terms on any purchase order or similar document submitted by
Company to PlaceWare will have no effect.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

 

MICROSOFT CORPORATION 

EZENIA! INC. (“COMPANY”)

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

Khoa D. Nguyen

 

Title:

 

 

Title:

President and CEO

 

 

 

Address for Notice:

 

 

 

Address for Notice:

 

 

154 Middlesex Turnpike

Attn:

 

 

Burlington, MA 01803

Fax:

 

 

United States of America

 

 

Attn: President

 

 

Fax: (781) 505-2563

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LICENSED SOFTWARE

 

Licensed Software:

 

The Licensed Software consists of the following software products:

 

[***], which comprises the following components:

 

•                  [***]

•                  [***]

•                  [***]

 

For clarity, the Licensed Software does not include [***].

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PlaceWare Marks

 

PlaceWare

MyPlaceWare

Web Conferencing is Here

Real Meetings, No Travel

iVault

Envoy

Great Meetings, No Travel

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[IntentionallyOmitted]

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

MINIMUM TERMS FOR END USER LICENSE AGREEMENTS AND DISTRIBUTOR AGREEMENTS

 

MINIMUM END USER LICENSE AGREEMENT TERMS

 

1.                                      Use of the Licensed Software and User
Documentation is limited to one year’s duration and to the End User’s internal
business purposes (provided that the End User may use the Licensed Software to
communicate with others outside of the End User’s business organization).

 

2.                                      Title to and ownership of the Licensed
Software and User Documentation remain with PlaceWare and its suppliers.

 

3.                                      The End User may not (a) alter or modify
the Licensed Software or User Documentation, (b) reverse engineer, decompile,
disassemble, or in any way attempt to derive the Source Code for the Licensed
Software, or (c) transfer the Licensed Software or User Documentation to any
third party or make the Licensed Software or User Documentation available to any
third party as part of any time-sharing or service bureau arrangement.

 

4.                                      The End User may make a reasonable
number of copies of the Licensed Software or User Documentation for its use in
the ordinary course of business, provided that the End User reproduces all
copyright and other proprietary rights notices.

 

5.                                      The End User will not export or
re-export the Licensed Software or User Documentation without the appropriate
United States or foreign government licenses.

 

6.                                      All express and implied warranties
regarding the Licensed Software or User Documentation by PlaceWare and its
suppliers are disclaimed.

 

7.                                      All consequential, special, and indirect
damages are disclaimed on behalf of PlaceWare and its suppliers.

 

8.                                      For U.S. Government End Users: The
Licensed Software and User Documentation is a “commercial item” as that term is
defined at 48 C.F.R. 2.101, consisting of “commercial computer software” and
“commercial computer software documentation” as such terms are used in 48 C.F.R.
12.212.  Consistent with 48 C.F.R. 12.212 and 48 C.F.R. 227.7202-1 through
227.7202-4, all U.S. Government end users acquire the Licensed Software with
only those rights set forth therein.

 

9.                                      PlaceWare is expressly named as an
intended third party beneficiary of the End User license agreement, with the
right to enforce the terms relating to the Licensed Software and User
Documentation directly against the End User.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

--------------------------------------------------------------------------------


 

MINIMUM DISTRIBUTOR AGREEMENT TERMS

 

1.                                      Title to and ownership of the Licensed
Software and User Documentation remains with PlaceWare and its suppliers.

 

2.                                      The Distributor may not use the Licensed
Software and User Documentation for its own internal business purposes.

 

3.                                      The Distributor may not (a) alter or
modify the Licensed Software or User Documentation, (b) reverse engineer,
decompile, disassemble, or in any way attempt to derive the Source Code for the
Licensed Software, or (c) transfer the Licensed Software or User Documentation
to any third party other than in the normal course of business to End Users or
make the Licensed Software or User Documentation available to any third party as
part of any time-sharing or service bureau arrangement.  The Distributor may not
distribute the Licensed Software or User Documentation in violation of the
provisions of this Agreement.

 

4.                                      The Distributor will not export or
re-export the Licensed Software or User Documentation without the appropriate
United States or foreign government licenses.

 

5.                                      To the extent permitted by applicable
law, PlaceWare makes no warranties regarding the Licensed Software or User
Documentation to Distributor or End Users. All express and implied warranties
regarding the Licensed Software or User Documentation by PlaceWare are
disclaimed to the fullest extent permitted by applicable law.

 

6.                                      To the extent permitted by applicable
law, all direct, consequential, special, and indirect damages are disclaimed on
behalf of PlaceWare and its suppliers.

 

7.                                      When distributing the Licensed Software
or User Documentation to a U.S. Government End User, the Distributor must
identify the Licensed Software as a “commercial item” as that term is defined at
48 C.F.R. 2.101, consisting of “commercial computer software” and “commercial
computer software documentation” as such terms are used in 48 C.F.R. 12.212. 
Consistent with 48 C.F.R. 12.212 and 48 C.F.R. 227.7202-1 through 227.7202-4,
all U.S. Government end users acquire the Licensed Software or User
Documentation with only those rights set forth herein.

 

8.                                      Each copy of the Licensed Software and
User Documentation distributed to End Users must be subject to the End User
License Agreement, which shall be (a) executed prior to the End User receiving
and using the Licensed Software (with respect to any written End User License
Agreement that requires written signature to be effective), or (b) included

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

--------------------------------------------------------------------------------


 

with each copy of the Licensed Software distributed to End Users (with respect
to any End User License Agreement that is either a shrink-wrap agreement or a
click-through agreement).

 

9.                                PlaceWare is expressly named as an intended
third party beneficiary of the Distributor Agreement, with the right to enforce
the terms relating to the Licensed Software or User Documentation directly
against the Distributor.

 

10.                         In the event Distributor appoints any
subdistributors, each such subdistributor must be made subject to a written
agreement that is consistent with and no less protective of PlaceWare’s
intellectual property rights and other proprietary rights than the terms of this
Agreement, including, without limitation, the terms set forth in this Exhibit.

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

PRICING

 

 

 

 

OEM
Std. Price

 

Government
User

 

Commercial

 

 

 

 

 

 

 

 

 

 

1

Annual License:[***]

 

$ [***]

 

$ [***]

 

$[***]

 

 

 

 

 

 

 

 

 

 

2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

Annual License:[***]

 

$[***]

 

$[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

Leased License per seat per week[***]

 

$[***]

 

$[***]

 

[***]ot

 

 

--------------------------------------------------------------------------------

(1) [***].

 


*(2) EACH INFOWORKSSPACE [***] HAS ACCESS TO A [***]USER LICENSE OF [***]. 
LICENSE FOR [***] INCLUDED AT [***].  THE PLACEWARE SERVER’S [***] USERS.


 

*(3) For Licensed Software purchases during the first year of the Term the
following discounts apply:

 

For aggregate purchases between $[***] and $[***]for the year – [***]% discount
off the above pricing for the remainder of the Term.

 

For aggregate purchases above $[***] for the year – [***]% discount off the
above pricing for the remainder of the Term.

 

Clarifications:  (a) All amounts set forth above are on a per-concurrent user
basis.  Thus the total paid per user license is reflected in lines 1,4, and 7
respectively.  (b) No discounts per (3) above shall be applied retroactively
and, accordingly, Company shall not receive any credits or refunds for licenses
fees paid or owed for aggregate purchases less than $[***].

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

--------------------------------------------------------------------------------


 

Exhibit G

 

[Intentionally omitted]

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

--------------------------------------------------------------------------------


 

Exhibit H

 

Web Conferencing Competitors

 

Centra

Webex

Cisco (previously Latitude)

Genesys

Documentum (previously Erooms)

Intercall (previously Mshow)

Akamai

Groove

Lotus

WebSentric

Raindance

 

IBM

Polycom

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

--------------------------------------------------------------------------------